DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because has provided evidence that Applicant intends the term “computer-readable memory” to include non-statutory matter. Applicant describes a computer-readable storage memory as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph [0046] of the specification of the instant application). The words “storage” and/or “recording” are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
Though the paragraph [0046] of the specification of the instant application does mention “tangible” computer memory, the broadest reasonable interpretation of “tangible” computer memory when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03” (See MPEP 2106.03).
The Examiner suggests amending the claim(s) to instead read as a “non-transitory computer-readable memory.”

Would Be Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 101, set forth in this Office action.
The following is a statement of reasons for the indication of would be allowable subject matter:
As per claim 1: 
Though Allen et al., (US 2014/0052421A1), part of the prior art made of record, teaches the use of virtual sensors for training and the prediction using virtual sensor data in an environment in paragraphs [0071] and [0101] by using virtual sensors to generate training data and predict water distribution.
Though Micks et al., (US 2018/0011954 A1), part of the prior art made of record, teaches:
The use of virtual sensors in a simulated environment in paragraphs [0034] and [0037]
The use of virtual sensors to produce training data in different in paragraph [0013] through the use of a simulation to create training data for navigation algorithms.
Though Ramesh et al., (US 2017/0046497 A1), part of the prior art made of record, teaches a simulation of an environment with the use of dense sensors in paragraph [0022] and [0030] by using a simulation model of an environment for a user’s physical activities using sensors.
The primary reason for marking of would be allowable subject matter of independent claim 1, in the instant application, is the combination with the inclusion in these claims of the limitations of a system comprising:
“a simulation module, which, when processor-executed, performs simulation calculations using a three-dimensional parametric computer- aided design (CAD) model of a virtual interior environment to determine spatial and temporal distributions of environmental conditions within the virtual interior environment; a sensors module, which, when processor-executed, simulates virtual sensors at specified positions within the virtual interior environment and calculates predicted environmental conditions at the specified positions; and a controls module, which, when processor-executed, generates output control signals for representations of virtual environmental control hardware within the virtual interior environment;”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of virtual sensors to simulate an environment, it does not teach the use of a CAD model of a virtual interior environment to determine spatial and temporal distributions of environmental conditions within the virtual interior environment—where the virtual environment includes virtual sensors at specified locations within the virtual environment that predict environmental conditions at the specified locations—and then controls a virtual environmental control hardware within that same environment.
Dependent claim(s) 2-10 are marked as would be allowable at least for the reasons recited above as including all of the limitations of the would allowable independent base claim 1 upon which claims 2-10 depend.

Allowable Subject Matter
Claims 11-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As per claim 11: 
Though Allen et al., (US 2014/0052421A1), part of the prior art made of record, teaches the use of virtual sensors for training and the prediction using virtual sensor data in an environment in paragraphs [0071] and [0101] by using virtual sensors to generate training data and predict water distribution.
Though Micks et al., (US 2018/0011954 A1), part of the prior art made of record, teaches:
The use of virtual sensors in a simulated environment in paragraphs [0034] and [0037]  through the use of virtual sensors to model a virtual environment.
The use of virtual sensors to produce training data in different in paragraph [0013] through the use of a simulation to create training data for navigation algorithms.
Though Ramesh et al., (US 2017/0046497 A1), part of the prior art made of record, teaches a simulation of an environment with the use of dense sensors in paragraph [0022] and [0030] by using a simulation model of an environment for a user’s physical activities using sensors.

“simulation calculations using a three- dimensional parametric computer-aided design (CAD) model of a virtual interior environment to determine spatial and temporal distributions of environmental conditions within the virtual interior environment; simulating, by the processor, virtual sensors at specified positions within the virtual interior environment and calculating predicted environmental conditions at the specified positions; generating, by the processor, output control signals for representations of virtual environmental control hardware within the virtual interior environment;”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of virtual sensors to simulate an environment, it does not teach the use of a CAD model of a virtual interior environment to determine spatial and temporal distributions of environmental conditions within the virtual interior environment—where the virtual environment includes virtual sensors at specified locations within the virtual environment that predict environmental conditions at the specified locations—and then controls a virtual environmental control hardware within that same environment.
Dependent claim(s) 12-18 are marked as allowable at least for the reasons recited above as including all of the limitations of the would allowable independent base claim 11 upon which claims 12-18 depend.

As per claim 19: 
Though Allen et al., (US 2014/0052421A1), part of the prior art made of record, teaches the use of virtual sensors for training and the prediction using virtual sensor data in an paragraphs [0071] and [0101] by using virtual sensors to generate training data and predict water distribution.
Though Micks et al., (US 2018/0011954 A1), part of the prior art made of record, teaches:
The use of virtual sensors in a simulated environment in paragraphs [0034] and [0037]  through the use of virtual sensors to model a virtual environment.
The use of virtual sensors to produce training data in different in paragraph [0013] through the use of a simulation to create training data for navigation algorithms.
Though Ramesh et al., (US 2017/0046497 A1), part of the prior art made of record, teaches a simulation of an environment with the use of dense sensors in paragraph [0022] and [0030] by using a simulation model of an environment for a user’s physical activities using sensors.
The primary reason for marking of allowable subject matter of independent claim 19, in the instant application, is the combination with the inclusion in these claims of the limitations of a method comprising:
“obtaining measurements from a physical sensor array in the environment; calculating, using the obtained measurements, control outputs for physical control hardware that controls the environment; generating a set of spatially dense virtual sensor array values based on the obtained measurements, wherein the spatially dense virtual sensor array is more dense than the physical sensor array; and training a physical artificial intelligence based controller in the physical controlled environment control system using the obtained measurements and the generated set of spatially dense virtual sensor array values”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of virtual sensors for tranining, and the use of dense sensors, it does not teach generating a set of spatially dense virtual sensor array values based on obtained measurements from a physical sensory array, where the spatially dense virtual sensor array is more dense than the physical sensor array, and then training a physical artificial intelligence based controller in the physical controlled environment control system using the obtained measurements and the generated set of spatially dense virtual sensor array values.
Dependent claim(s) 20-22  are marked as allowable at least for the reasons recited above as including all of the limitations of the would allowable independent base claim 19 upon which claims 20-22 depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124